Citation Nr: 0712097	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to an initial rating greater than 20 percent 
for right shoulder impingement syndrome with clavicular 
sparring.

3.  Entitlement to an initial rating greater than 10 percent 
for right hand paresthesia.

4.  Entitlement to an initial rating greater than 20 percent 
for status-post discectomy and laminectomy, with herniated 
nucleus pulposus, lumbar spine, to include a separate rating 
in excess of 10 percent for neurological impairment of the 
right lower extremity. 


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1981 to July 1984, from October 1987 to October 1989 and 
from March 1990 to March 2002. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and September 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The veteran had a hearing before 
the Board in August 2004 and the transcript is of record.

The March 2002 rating decision granted service connection for 
right shoulder impingement, right hand paresthesia and a 
lumbar spine condition and initially rated such 20 percent, 
10 percent and 10 percent disabling, respectively.  A 
subsequent November 2003 rating decision increased the rating 
for the veteran's lumbar spine condition to 20 percent.  
Regardless of the RO's actions, the issue remains before the 
Board because the increased rating was not a complete grant 
of the maximum benefits available.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The case was brought before the Board in September 2005, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

Via a September 2006 RO decision, the veteran was assigned a 
separate 10 percent rating for neurological impairment of the 
right lower extremity, which was due to the veteran's 
service-connected low back disability as of September 26, 
2003. 

The issue of entitlement to an initial rating greater than 20 
percent for status-post discectomy and laminectomy, with a 
herniated nucleus pulposus, lumbar spine and the issue of 
entitlement to a separate rating in excess of 10 percent for 
neurological impairment of the right lower extremity are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran does not currently have rheumatoid arthritis.

2.  The veteran's dominant hand is his right hand.

3.  The veteran's right shoulder condition is manifested by 
pain, limitation of motion and degenerative joint disease, 
evidenced by x-ray.

4.  The veteran's right hand paresthesia is manifested by 
numbness and tingling, but no appreciable loss of motion or 
pain.


CONCLUSIONS OF LAW

1.  The veteran's claimed rheumatoid arthritis was not 
incurred in or aggravated by active service, nor may it be 
presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 1113 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for an initial disability rating greater 
than 20 percent for right shoulder impingement syndrome with 
clavicular sparring have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5200, 5201, 5202 and 5203 (2006).

3.  The criteria for an initial disability rating greater 
than 10 percent for right hand paresthesia, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.124a, 
Diagnostic Code 8516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  As 
will be explained below, no legal presumption is applicable 
here because the veteran does not have a current diagnosis of 
rheumatoid arthritis. 

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

It is unclear exactly what the veteran is alleging here, but 
from the record he complains of multiple joint pain and 
stiffness, specifically in his bilateral upper extremities, 
due to strenuous physical activity and various injuries 
incurred during his lengthy military service.  He defines 
this as a bone or joint disease, to include rheumatoid 
arthritis.

The Board notes the veteran's lengthy military service 
stretches over two decades.  During that period, not 
surprisingly, the veteran was seen for various 
musculoskeletal problems and was diagnosed with various 
conditions, as evidenced by his multiple service-connected 
conditions.  The Board finds it unnecessary to discuss each 
and every instance of in-service bone or joint treatment 
because the veteran was never diagnosed with rheumatoid 
arthritis or any other multiple bone or joint disease during 
service nor is he currently diagnosed with rheumatoid 
arthritis or any other multiple bone or joint disease.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran has a current bone or 
joint disease, to include rheumatoid arthritis, related to 
his military service.  The Board concludes he does not. 

After service, the veteran's medical records show 
considerable treatment for various musculoskeletal 
conditions, to include his right shoulder, right hand and 
lumbar spine.  The veteran's outpatient treatment records 
also indicate the veteran's complaints of pain and stiffness 
in his joints in the morning, especially his upper 
extremities.  The veteran's conditions afflicting his right 
hand, right shoulder, lumbar spine, and other joints have 
been treated and diagnosed as separate and distinct 
conditions.  No medical provider, on the other hand, has ever 
diagnosed the veteran with rheumatoid arthritis or any other 
general multiple joint or bone condition.  

The veteran underwent VA examinations in October 2001, May 
2002 and July 2006.  None of those examiners diagnosed the 
veteran with rheumatoid arthritis or any other multiple bone 
or joint disease.  Indeed, the May 2002 examiner found no 
evidence of rheumatoid arthritis.  Additionally, the July 
2006 examiner found no evidence of an inflammatory joint 
condition.

The Board notes that the veteran has been diagnosed for a 
variety of musculoskeletal conditions, to include 
degenerative disk disease of his lumbar spine.  To the extent 
the veteran's claim of entitlement to service connection for 
rheumatoid arthritis overlaps with any of those conditions, 
such as those afflicting his right hand, right shoulder or 
lumbar spine, they are distinct and separate service-
connected conditions already compensated for and rated 
separately. 

The Board finds the medical evidence is completely devoid of 
a diagnosis of a current multiple joint or bone disease, to 
include rheumatoid arthritis.  Indeed there is medical 
evidence to the contrary.  The Board has considered the 
veteran's statements describing his multiple joint pain and 
symptoms, but there simply is no medical evidence to support 
a current diagnosis.  Although he believes he has a current 
condition, he is a layman and has no competence to offer a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In summary, the Board finds that the evidence of record does 
not show that the veteran currently has rheumatoid arthritis.  
To establish service-connection first and foremost a claimant 
must have a current diagnosis of the claimed condition.  
Furthermore, direct service connection requires a 
relationship or connection to such a diagnosed condition to 
some incident of service.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in 
this case. In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2006).  
Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  If 
the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002 and Supp. 2006); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

It is noteworthy that the veteran's appeal stems from a 
rating that granted service connection and assigned the 
initial ratings.  Accordingly, "staged" ratings may be 
assigned if warranted by the evidence.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, as will be explained 
below, the veteran's conditions do not warrant "staged" 
ratings because the manifestations of his disabilities are 
consistent throughout the relevant time frame.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.  

Right Shoulder

The veteran's right shoulder condition is currently rated 
under Diagnostic Code 5201, for limitation of motion of the 
arm.  A veteran's disability is rated at 20 percent disabling 
if it limits the motion of the arm at shoulder level.  If the 
veteran's disability results in greater limitation of motion 
of the arm, the ratings depend on whether the disability 
affects the veteran's dominant or minor side.  Dominant side 
disabilities, under Code 5201, are rated 30 percent for 
limitation of the arm midway between side and shoulder level 
and 40 percent for limitation of the arm to 25 degrees from 
the side.  Minor side disabilities, on the other hand, are 
rated 20 percent and 30 percent respectively.  38 C.F.R. § 
4.71a, DC 5201. 

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees).  Id.  With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees).  Id.

The veteran's medical records indicate right shoulder 
impingement syndrome diagnosed and treated while in the 
military, to include an August 2001 right shoulder 
arthroscopy.  Prior to separation from the service, the 
veteran underwent an October 2001 examination where the 
examiner diagnosed the veteran with right shoulder 
impingement syndrome with clavicular sparring.  At that time 
the veteran's range of motion included limitation of flexion 
and abduction to 120 degrees and limitation of external 
rotation to 75 degrees.  The examiner noted pain at 75 
degrees flexion, 105 degrees abduction and 60 degrees 
external rotation.  X-rays at that time indicated decreased 
joint space, but no arthritic changes.  The examiner noted 
that the veteran's most significant manifestation was pain.  
The veteran's right hand was noted to be his dominant side.

More recently, the veteran underwent a VA examination in July 
2006 where the examiner diagnosed the veteran with 
degenerative joint disease of the AC joint.  The examiner 
indicated the veteran's right shoulder range of motion to 
include limited flexion and abduction to 160 degrees and 
limited external rotation to 80 degrees.  The examiner noted 
that the veteran experience pain on motion beginning at 100 
degrees flexion, 80 degrees abduction and 0 degrees external 
rotation, but no additional loss of motion was appreciated 
after repetition.  The veteran's right hand was, once again, 
noted to be his dominant side.

Again, a 20 percent rating is assigned where the shoulder 
condition limits arm motion to the shoulder level, or 90 
degrees flexion or abduction.  According to the most recent 
VA examination, the veteran's range of flexion/abduction is 
to 160 degrees.  However, in light of the examiner's notation 
of pain at 100 degrees flexion and 80 degrees abduction, a 20 
percent rating is warranted.  The October 2001 examination 
similarly noted pain at 75 degrees flexion and 105 degrees 
abduction.  It would be hard to conclude a higher percent 
rating is warranted without evidence indicating more 
significant limitation of motion.  There is no such evidence 
here even in light of loss due to pain. 

No higher criteria under a different diagnostic code can be 
applied.  There is no indication of scapulohumeral 
articulation or ankylosis of the scapula and humerus, and 
therefore DC 5200 does not apply.  38 C.F.R. § 4.71a, DC 
5200.  The veteran, in this case, is diagnosed with 
degenerative joint disease.  DC 5003 applies for any 
limitation of motion caused by arthritis, but is only 
applicable where the limitation of motion does not otherwise 
reach a compensable level.  38 C.F.R. § 4.71a, DC 5003.  This 
is not the case here. 

The Board notes that the veteran's functional loss was 
considered.  38 C.F.R. §§ 4.40, 4.45.  According to the 
medical evidence, the veteran is minimally affected in regard 
to activities of daily living and significantly affected 
occupationally. According to the July 2006 examiner, the 
veteran has decreased manual dexterity, problems with lifting 
and carrying, and difficulty reaching.  This seems to be the 
combined affect of both his right shoulder condition and his 
lumbar spine condition.  The veteran's functional loss does 
not warrant a rating greater than 20 percent. Upon 
examination, it is clear that the veteran has painful 
movement, limiting his range of motion to shoulder level.  
This disabling affect is already compensated by the current 
rating.  

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 40 percent for the veteran's left 
shoulder disability.

Right Hand

Here, the veteran's disability is rated under Diagnostic Code 
8516 for moderate incomplete paralysis of the ulnar nerve of 
a dominant upper extremity.  For diseases of the peripheral 
nerves, disability ratings are based on whether there is 
complete or incomplete paralysis of the particular nerve.  
The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  
Complete paralysis of the ulnar nerve produces the "griffin 
claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers cannot spread the fingers (or reverse), 
cannot adduct thumb; flexion of wrist weakened.  38 C.F.R. § 
4.124a, Diagnostic Code 8516.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8516 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8516, for incomplete 
paralysis, as is the case here, DC 8516 provides for a 10 
percent disability rating if the condition is mild regardless 
of which hand is afflicted.  If the condition is considered 
"moderate", a 20 percent disability rating is provided for 
the non-dominant hand and a 30 percent disability rating is 
provided for the dominant hand.  If the condition is 
considered "severe", a 30 percent disability rating is 
provided for the non-dominant hand and a 40 percent 
disability rating is provided for the dominant hand.  The 
Board observes that the words "mild," "moderate" and "severe" 
as used in the various diagnostic codes are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence, to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In other 
words, in addition to the neurological impairment rated under 
DC 8516, if the veteran has other symptoms due to the left 
wrist disability, a separate rating could be assigned.  For 
example, the veteran's disability may also be rated based on 
limitation of motion.  Normal range of motion of the wrist is 
to 70 degrees dorsiflexion and to 80 degrees palmar flexion.  
See 38 C.F.R. § 4.71a, Plate I.  Under Diagnostic Code 5215, 
a 10 percent disability rating is warranted for palmar 
flexion limited in line with the forearm or for dorsiflexion 
limited to less than 15 degrees.  A 10 percent rating is the 
highest rating available under Diagnostic Code 5215. 

The relevant medical records reflect that the veteran's right 
hand disability is mainly manifested by numbness and tingling 
of the right hand with no loss of motion and no significant 
pain issues. 

Prior to separation from the military, the veteran underwent 
an examination in October 2001 where he was diagnosed with 
right hand paresthesia (decreased reaction to pain and 
vibration).  The examiner noted the veteran had normal range 
of motion of his fingers and wrist and no pain issues.  
Rather, the examiner noted the pain manifestations to be 
complaints of numbness.  X-rays, at that time, revealed the 
right finger to have slight ulnar deviation, but was not of 
clinical significance.

More recently, the veteran underwent VA examinations in May 
2002 and July 2006 where the examiners similarly found full 
range of motion of the right hand, wrist and fingers.  X-rays 
in 2006 were negative except for the slight ulnar deviation, 
again noted to be of no clinical significance.  The 2006 
examiner also noted the veteran's 2001 diagnosis of carpal 
tunnel syndrome and subsequent complaints of wrist pain.  The 
examiner found no relation, however, between the 
manifestations of that condition with the diagnosis of right 
hand paresthesia; as such, any manifestations of carpal 
tunnel syndrome may not be considered when evaluating the 
veteran's service-connected disability. 

Overall, the medical evidence conclusively suggests the 
veteran's disability is mainly manifested by complaints of 
numbness and tingling with no clinical evidence of any loss 
of motion or pain.  In light of the little change in medical 
findings from 2002 to 2006, the Board finds the record to 
reveal a disability of mild level.  The veteran has full 
range of motion of his right hand with no complaints of pain.  
Rather there is some evidence of paresthesia based on his 
complaints of numbness and tingling, thus supporting a 
"mild" condition.  He has full function of his right upper 
extremity.  He certainly does not have moderate or severe 
limitation of motion or complete paralysis of the extremity.  
There is evidence of ulnar deviation in his right little 
finger, but all examiners conclusively agree the deviation is 
slight and of no clinical significance.  

The veteran's complaints of stiffness, numbness and tingling 
more nearly approximate mild paralysis of the right hand.  
See 38 C.F.R. § 4.7.  It would be difficult for the Board to 
conclude the neurological impairment is moderate when no 
limitation of motion or function has been appreciated. 

No higher rating under a different diagnostic code is 
warranted.  Clearly DCs 5214 and 5215 are inapplicable in 
light of a complete lack of finding of any limitation of 
motion.  DC 5003 is also inapplicable because there is no 
evidence the veteran has arthritis in his hand or wrist.  In 
light of the x-ray findings, the Board also considered 
whether a higher rating could be provided under DC 8515, for 
disabilities affecting the median nerve resulting in the hand 
inclined to the ulnar side, the index and middle finger more 
extended than normally, and other manifestations to the hand.  
Again, however, the veteran's condition most nearly fits the 
picture of "mild," which is also rated as 10 percent under 
DC 8515. 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the veteran's right, 
dominant, hand paresthesia.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in April 2002, January 2004, and September 
2005.  Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The September 2005 
letter told him to provide any relevant evidence in his 
possession.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Similarly, since the RO assigned the disability ratings at 
issue here for the veteran's service-connected disabilities, 
and the Board has concluded that the preponderance of the 
evidence is against assigning higher ratings, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Aside from 
the veteran's service connection claim, that was not done in 
this case because the VCAA was enacted during the pendency of 
this appeal.  However, the veteran still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in 2004 was not given prior to the first 
adjudication of the increased rating claims, the content of 
the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in September 
2006.  Not only has he been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

In regard to the veteran's service connection claim, the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The veteran was 
afforded medical examination to obtain an opinion as to 
whether he has rheumatoid arthritis directly related to 
service.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the veteran has the claimed condition.  This is 
discussed in more detail above.  

In regard to the veteran's increased rating claims, the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
July 2006.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's conditions since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to an initial rating greater than 20 percent for 
right shoulder impingement syndrome with clavicular sparring 
is denied.

Entitlement to an initial rating greater than 10 percent for 
right hand paresthesia is denied.


REMAND

The veteran's service-connected lumbar spine condition was 
first evaluated under Diagnostic Code 5292 for limitation of 
motion of the lumbar spine.  In a November 2003 rating 
decision, the RO granted the veteran an increased rating from 
10 percent to 20 percent, rating the condition under DC 5293 
for intervertebral disc syndrome (now reclassified as DC 
5243) due, in part, to findings of neurological 
manifestations.  A subsequent rating decision, in September 
2006, separated out the neurological manifestations and 
specifically service-connected neurological impairment of the 
right lower extremity, as secondary to his lumbar spine 
condition. 

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

The regulatory changes also affected consideration of 
neurological manifestations stemming from service-connected 
spine conditions.  Specifically, prior to September 26, 2003, 
the regulations speak to possibly combining neurological and 
orthopedic manifestations for a higher rating.  Effective 
September 26, 2003, however, the regulations acknowledge 
possible neurological symptomatology and directs that 
neurological diagnostic codes be considered in rating the 
back disability.  

Here, it is clear that the veteran's right leg numbness was 
part of the determination of his lumbar spine rating prior to 
September 26, 2003.  Those manifestations were later 
separately rated in a September 2006 rating decision.  The 
Board concludes the neurological manifestations, secondary to 
his lumbar spine condition, are properly on appeal here and 
the veteran need not separately appeal the September 2006 
rating decision.  In short, the neurological manifestations 
stemming from his lumbar spine condition have been a part of 
his lumbar spine rating determination throughout the pendency 
of this appeal and therefore are properly on appeal here. 

The veteran was never advised of the neurological diagnostic 
codes and the most recent supplemental statement of the case 
(SSOC) did not consider neurological manifestations in its 
adjudication.  As such, the case must be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claim for entitlement to an 
increased rating for status-post 
discectomy and laminectomy, with herniated 
nucleus pulposus, lumbar spine.  The RO 
should specifically ensure that the 
veteran is properly notified of all 
applicable orthopedic and neurological 
diagnostic codes.

2.  After completion of the above and any 
additional development deemed necessary, 
to include a new VA examination if 
warranted by the evidence, the RO should 
review the claim.  The RO must consider 
all applicable laws and regulations, 
including but not limited to, 
consideration of orthopedic and 
neurological diagnostic codes.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


